Citation Nr: 0029725	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-15 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Evaluation of service-connected acne cystica of face and 
back, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1946 to February 
1948.

This appeal comes from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which assigned a 30 percent evaluation 
for acne cystica of the face and back.  The veteran has 
appealed the issue of entitlement to a higher rating.


REMAND

The Board initially notes that given the nature of the 
disability in issue, a brief procedural history of this claim 
is warranted.  On May 14, 1996, the veteran filed a claim for 
a skin condition of the face and back.  In January 1997, the 
RO inter alia granted service connection for acne, cystic, 
facial, evaluated as 30 percent disabling, and denied service 
connection for cystic acne of the back.  In February 1997, a 
notice of disagreement was received as to the denial of 
service connection for cystic acne of the back.  In August 
1998, the RO granted service connection for the veteran's 
cystic acne of the back, and rated this disability together 
with the veteran's (previously service-connected) acne, 
cystic, facial.  The RO characterized the disability as 
"acne cystica of face and back," and assigned a 30 percent 
evaluation, with an effective date of May 14, 1996.  A notice 
of disagreement as to the issue of entitlement to a higher 
rating was received in September 1998.  A statement of the 
case was issued in July 1999, and in August 1999, a 
substantive appeal was received.  

The Board further notes that the veteran perfected an appeal 
as to the issue of a higher rating for status post excision, 
pilonidal cyst, with scarring, evaluated as 0 percent 
disabling in a January 1997 RO decision.  However, in a 
statement received in October 1998, he stated that he wished 
to withdraw his appeal and this issue is therefore not before 
the Board at this time.  See 38 C.F.R. § 20.204(b) (2000).  

Given the foregoing, the issue in this case is whether a 
higher evaluation is warranted for acne cystica of face and 
back for the period from May 14, 1996 to the present.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that 
where a veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found).  

In August 1999, the veteran's claims folder was transferred 
to the Board, and a letter notifying him that his case had 
been certified to the Board was issued.  That letter also 
notified him that he had 90 days to submit additional 
evidence.  In February 2000, after the expiration of the 90-
day time limit, the Board received pictures of the veteran, 
which he submitted in support of his claim for a higher 
rating for acne cystica of face and back.  He asserts that 
these photographs show that his skin condition is 
"exceptionally repugnant," such that a 50 percent rating is 
warranted under the applicable criteria.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7806 (2000).  This evidence 
is new and pertinent to the veteran's claim.

The Board will accept this evidence as it finds that there 
was good cause for delay.  38 C.F.R. § 20.1304(b)(2) (2000).  
Judging by the date imprinted on the photos, they were not 
available prior to the expiration of the 90-day period.  
38 C.F.R. § 20.1304(b) (2000).  However, the veteran did not 
submit a written waiver of initial RO consideration of the 
new evidence.  See 38 C.F.R. § 20.1304(c) (2000).  

Given the foregoing, and as it appears that the evidence 
received at the Board in February 2000 is pertinent to the 
issue in appellate status, the Board is required to take 
action pursuant to 38 C.F.R. § 20.1304(c) to ensure 
preliminary consideration by the RO.  

Accordingly, this case is REMANDED for the following action: 

The RO should review the veteran's claim 
de novo and determine whether the benefit 
sought can be granted.  The veteran 
should then be furnished a supplemental 
statement of the case setting forth a 
summary of the evidence, including the 
evidence recently received by the Board 
in February 2000 without a waiver of RO 
review, a citation to and discussion of 
all applicable laws and regulations, and 
a detailed analysis of the reasons for 
the decision.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case to the veteran and his representative, 
and afford a reasonable period of time for a response.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

The purpose of this remand is to ensure an adequate record 
for eventual appellate review and to assist the veteran.  The 
Board intimates no opinions as to the eventual determination 
to be made in this case.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).




		
	M. C. GRAHAM
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


